United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-57
Issued: August 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On October 10, 2012 appellant filed a timely appeal from a May 23, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied authorization for appellant’s right knee
surgeries of August 9, 2010 and May 21, 2012.
FACTUAL HISTORY
On July 26, 2010 appellant, then a 51-year-old city carrier, was in a motor vehicle
accident struck in the rear by another vehicle while he was making a left turn. He alleged injury
to his neck, shoulders, lower back and knees. On August 9, 2010 OWCP accepted appellant’s
claim for sprain of neck and lumbar spine and contusions to face, scalp, neck and right knee. On
1

5 U.S.C. §§ 8101-8193.

November 29, 2011 it accepted the claim for tear of medial meniscus of left knee. Appellant had
the following preexisting conditions, a right knee meniscus tear, arthritis and degenerative joint
disease at C4-7 and lumbar spine (VA service-connected disability); high blood pressure and
high cholesterol; and preexisting shoulder and hip conditions.
On August 9, 2010 Dr. Joel B. Gonzales, a Board-certified orthopedic surgeon,
performed surgery on the right knee for an arthroscopic partial lateral meniscectomy and
chondroplasty of the medial femoral condyle and trochlea. On September 20, 2010 he completed
a work capacity form limitating appellant’s walking, standing, bending, stooping, lifting,
squatting, kneeling and climbing. Dr. Gonzales indicated that appellant had a temporary
permanent aggravation of the right knee lateral meniscus tear and degenerative joint disease.
Appellant was treated by Dr. Jack L. Rook, a Board-certified physiatrist, for the injuries
sustained in the employment-related motor vehicle accident. In an August 20, 2010 report,
Dr. Rook diagnosed cervical and thoracic strain, right-sided sacroiliac joint and gluteal strain and
right knee contusion/status post lateral meniscectomy. He noted that appellant appeared to have
sustained soft tissue injuries to his neck, trapezius and low back region in the accident.
Appellant sustained an aggravation of right knee pain but had already been scheduled to receive
treatment for a lateral meniscus tear when he was involved in the accident. In a March 1, 2011
note, he indicated that appellant would see Dr. Wallace Larson, a Board-certified orthopedic
surgeon, with regard to his left knee. Dr. Rook noted that he treated appellant with Celebrex and
Soma.
OWCP referred appellant to Dr. William Watson, a Board-certified orthopedic surgeon
for a second opinion. In a November 2, 2010 report, Dr. Watson listed his impressions as sprain
of neck, lumbar spine and contusions of the face, scalp and neck and right knee contusion. Prior
to answering OWCP’s questions, he requested a magnetic resonance imaging (MRI) scan of both
the lumbar and cervical spine, so that he could compare these tests with the tests taken before the
accident. In a December 27, 2010 follow-up report, Dr. Watson stated that the right knee
contusion had resolved. In an April 25, 2011 report, he answered further questions from OWCP.
In response to a question about the causal relationship of the injury to appellant’s right knee,
Dr. Watson stated that Dr. Gonzales, on September 20, 2010, opined that appellant’s July 26,
2010 injury resulted in permanent aggravation of appellant’s preexisting right lateral meniscus
degenerative changes. He stated that, since the surgeon had first-hand knowledge of this, he
concurred with Dr. Gonzales’ opinion. Dr. Watson noted that he had no other evidence that
appellant’s employment injury aggravated or caused permanent changes except for the surgeon’s
opinion and appellant’s medical history.
In a November 9, 2011 letter, OWCP asked Dr. Gonzales to address whether appellant’s
right knee surgery was related to his work injury of July 26, 2010 or due to a preexisting
condition. It asked Dr. Gonzales to explain how appellant’s work injury caused or aggravated
his injuries. In a November 29, 2011 note received by OWCP, “Sharon” indicated that
Dr. Gonzales would not complete the form. The record contains evidence that on January 24,
2012, Dr. Gonzales’ office stated that it was not their responsibility.
In a February 22, 2012 report, Dr. Larson assessed appellant with bilateral medial
meniscus tears with history of hypertension and diabetes. He opined that appellant should have

2

knee arthroscopies and noted that appellant wished to proceed first on the left side. On
March 22, 2012 Dr. Larson performed a left knee arthroscopy, resection of the medial synovial
plica and chondroplasty of the medial femoral condyle and trochlea.
On March 12, 2012 OWCP referred appellant to Dr. John D. Douthit, a Board-certified
orthopedic surgeon, for a second opinion. In a report dated April 16, 2012, Dr. Douthit stated
that the injury of July 26, 2010 caused a right knee contusion with temporary aggravation,
resolved. He noted that appellant was having significant problems with both knees prior to his
injury, as documented by notes from the Veterans Hospital. Appellant had MRI scans prior to
the accident that showed meniscal damage and the operative report after the accident did not
relate the surgery to any aggravation. Dr. Douthit concluded that the medical records did not
support that the pathology for which surgery was performed on August 9, 2010 was caused by
the automobile accident. He further opined that the procedure performed on August 9, 2010 was
medically necessary but to treat a preexisting problem as demonstrated on the MRI scan obtained
prior to the accident.
On May 11, 2012 OWCP authorized a right knee arthroscopic surgery to be performed
between May 21 and June 21, 2012 by Dr. Larson. On the same date, OWCP approved the left
knee surgery performed by Dr. Larson on March 22, 2012.
On May 21, 2012 Dr. Larson performed a right knee arthroscopy, lateral meniscectomy
and chondroplasty of medial femoral condyle and trochlea.
Dr. Rook continued to monitor appellant’s progress and treat appellant for his
musculoskeletal ailments including bilateral knee pain, neck pain and low back pain. In a
February 23, 2012 report, he indicated that he would see how appellant was after his knee
surgeries.
On May 23, 2012 OWCP issued a decision denying authorization for appellant’s
August 9, 2010 right knee surgery by Dr. Gonzales and the May 21, 2012 right knee surgery by
Dr. Larson.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances and supplies
prescribed or recommended by a qualified physician who OWCP, under authority delegated by
the Secretary of Labor, considers likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of monthly compensation.2 While OWCP is obligated
to pay for treatment of employment-related conditions, the employee has the burden of
establishing that the expenditure is incurred for treatment of the effects of an employment-related
injury or condition.3

2

Id. at § 8103; see L.D., 59 ECAB 648 (2008).

3

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

3

In interpreting section 8103(a), the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103(a), with the only limitation on
OWCP’s authority being that of reasonableness.4 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.5 To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition. Proof of causal relationship in a case such as this must include
supporting rationalized medical evidence.6 In order for a surgical procedure to be authorized, a
claimant must submit evidence to show that the surgery is for a condition causally related to an
employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.7
Authorization by OWCP for medical examination and/or treatment constitutes a
contractual agreement to pay for the services if the services are rendered, regardless of whether a
compensable injury or condition exists. Moreover, any medical condition resulting from
authorized examination or treatment (such as residuals from surgery) may form the basis for a
compensation claim for impairment or disability, regardless of the compensability of the original
injury.8
ANALYSIS
OWCP accepted appellant’s claim for contusion to the right knee as a result of
appellant’s employment-related motor vehicle accident of July 26, 2010. The Board notes that
appellant had an extensive history prior to his employment injury of pathology to his right knee.
On August 9, 2010 appellant underwent an arthroscopic partial lateral meniscectomy and
chondroplasty of medial femoral condyle and trochlea, right knee by Dr. Gonzales. On May 21,
2012 appellant underwent a right knee arthroscopy, lateral meniscetomy and chondroplasty of
medial femoral condyle and trochlea by Dr. Larson.
The Board finds that OWCP improperly denied medical expenses with regard to
appellant’s May 21, 2012 surgery by Dr. Larson. The Board notes that on May 11, 2012, OWCP
specifically authorized the upcoming right knee arthroscopic surgery scheduled to be performed
by Dr. Larson. OWCP had a contractual obligation to pay for surgery.9 Accordingly, its denial
of the surgery on May 21, 2012 for a right knee arthroscopy is reversed.
4

See D.K., 59 ECAB 141 (2007).

5

Minnie B. Lewis, 53 ECAB 606 (2002).

6

M.B., 58 ECAB 588 (2007).

7

R.C., 58 ECAB 238 (2006); see also J.H., Docket No. 12-1950 (issued February 13, 2013).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment; Request for
Authorization; Contractual Obligation, Chapter 3.300(2)(b).
9

Id.

4

The Board will affirm OWCP’s denial of the August 9, 2010 arthroscopic surgery by
Dr. Gonzales. Appellant had a preexisting history of right knee pathology. Dr. Gonzales,
appellant’s treating surgeon, listed on a September 20, 2010 work capacity evaluation form that
appellant sustained a permanent aggravation of the right knee lateral meniscus tear and
degenerative joint disease. Dr. Gonzales did not provide a rationalized medical opinion
addressing how this aggravation of appellant’s knee condition was causally related to the
accepted motor vehicle accident. The Board notes that the physician specifically declined to
provide further explanation despite OWCP’s request on November 9, 2011. The January 24,
2012 response of his office was that it was not their responsibility.
Dr. Watson opined that appellant’s July 26, 2010 employment injury resulted in
permanent aggravation of appellant’s preexisting right lateral meniscus degenerative changes.
He based his conclusion entirely on Dr. Gonzales’ comment on the work capacity evaluation; he
acknowledged that he had no other evidence that the work injury had aggravated or caused these
changes.
On April 16, 2012 Dr. Douthit concluded that the medical records did not support that the
August 9, 2010 surgery was due to the July 26, 2010 employment injury. He explained that
appellant was having significant problems with both knees prior to the August 9, 2010 surgery,
as documented in notes from the Veterans’ Hospital. Dr. Douthit noted that appellant had MRI
scans prior to the accident that showed meniscal damage and that the August 9, 2010 operative
report did not relate the surgery to the accident. The only rationalized medical opinion
addressing the issue of whether the August 9, 2010 right knee arthroscopy was related to
appellant’s employment injury is the report of Dr. Douthit. OWCP did not abuse its discretion in
denying the medical expenses associated with this surgery.
In an August 20, 2010 report, Dr. Rook noted that appellant was already scheduled to
have surgery on his right knee at the time of his accident. Accordingly, the Board finds that the
medical evidence as to the August 9, 2010 surgery is of reduced probative value on the issue of
whether the right knee surgery of August 9, 2010 was related to his employment-related
accident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied authorization for appellant’s right knee
surgery of August 9, 2010. The Board finds that OWCP improperly denied medical expenses
associated with the May 21, 2012 right knee surgery.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2012 is affirmed in part and reversed in part, consistent
with this decision.
Issued: August 26, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

